--------------------------------------------------------------------------------


Exhibit 10.4

LICENSE AGREEMENT

This LICENSE AGREEMENT (“Agreement”) is made as of _________, 2008, between and
among The Hong Kong Winalite Group Limited, a Hong Kong company (“Winalite”);
and the following (the “Distributor”):

Name of company:   _______________________

Country and location of legal organization: ______________________________

Distributor’s initials: __________                 Winalite’s initials:
__________  

Each of the foregoing is referred to as a “Party” and together as the “Parties”.
 Capitalized terms not otherwise defined have the meanings assigned to them in
Exhibit A to this Agreement.

RECITALS

A.

By an Exclusive International Distribution Agreement between the Parties dated
as of ________, 2008 (the “Distribution Agreement”), Winalite has appointed
Distributor to be its exclusive distributor within the Territory of the
Products, as those terms are defined in the Distribution Agreement.

B.

Winalite owns or has the right to use certain Intellectual Property (as defined
herein) in connection with the marketing, sale and distribution of the Products.

C.

In order to facilitate the marketing, sale and distribution of the Products in
the Territory, Winalite desires to license to Distributor, and Distributor
desires to license from Winalite, the Intellectual Property for the limited
purpose and on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties agree as
follows:

AGREEMENT

1.

License of Intellectual Property Rights.   

(a)

Subject to Distributor’s strict compliance with the terms of the Distribution
Agreement, Winalite hereby grants to Distributor an exclusive and
non-transferable (except to the extent permitted by the right of sub-license set
forth in Section 3) license during the Term of this Agreement to market, sell
and distribute the Products in the Territory under the patents, trademarks,
trade names, marks, logos and brands, copyrights and applications therefor, and
other intellectual property applicable to the Products set forth on Exhibit B,
along with the Winalite Brand (collectively, the “Intellectual Property”).  

(b)

Distributor will use the Intellectual Property only in connection with the
marketing, sale and distribution of the Products within the Territory and in
accordance with this Agreement and the Distribution Agreement.

1

--------------------------------------------------------------------------------



 

(c)

Distributor acknowledges that it has no rights to any of the Intellectual
Property except as granted by this Section 1. Should Distributor acquire any
 rights in or to any Intellectual Property, whether by operation of law or
otherwise, Distributor will (i) at its cost and expense, immediately upon the
request of Winalite, irrevocably, unconditionally and effectively, assign such
rights to Winalite, and (ii) irrevocably and unconditionally waive, in favor of
Winalite, any such rights which are not or cannot be so assigned.

(d)

The Distributor will assure that each reference to and use of any of the
Intellectual Property is in the form stipulated by Winalite.

(e)

The Distributor will observe any directions given by Winalite as to colors and
size of the representation of the trademark, marks or logos of Winalite Brand,
including without limitation, their matter and disposition on the Products and
any leaflets, brochures or other material and in any advertising material
prepared by the Distributor for the Products.

(f)

The Distributor will, save with the prior approval of Winalite in writing,
ensure that the Winalite Brand is not used in conjunction with the name of the
Distributor or the name of any third party or in such a way as to indicate that
the Distributor or such third party has or have (as the case may be) any rights
of whatsoever nature in respect thereof.

2.

License Fee.    In consideration for the rights granted to it by Winalite under
Section 1, Distributor will pay to Winalite a license fee (the “License Fee”) as
set forth on Exhibit C.

3.

Right of Sub-license.   Distributor may sub-license the Intellectual Property
only to Downline Distributors, as that term is defined in the Distribution
Agreement, but may not grant to any sub-licensee any more right than are granted
to Distributor by Section 1 of this Agreement.

4.

Representations and Warranties.   Each Party represents and warrants to the
other, as to itself and not as to the other, as follows:

(a)

It is a company duly organized under the laws of the country identified in its
address on the signature page of this Agreement and has all requisite corporate
power and authority to enter into, deliver and perform its obligations under
this Agreement. When duly executed and delivered by it, this Agreement will
constitute an obligation which is valid, binding on and enforceable against it.

(b)

All corporate action necessary to execute, deliver and perform its obligations
under this Agreement has been duly taken.

(c)

It has all necessary business and other governmental licenses, permits and
authorizations to permit it to perform its obligations under this Agreement.

5.

Confidential Information.  Notwithstanding any other provision of this
Agreement, the Parties agree to maintain in confidence, and not to disclose to
any other Person, either during the Term of this Agreement or during a period of
five (5) years thereafter, any and all Confidential Information furnished by a
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”).
“Confidential Information” means and includes any information of any nature
except for information (i) which at the time of disclosure is, or subsequently
becomes, part of the public domain through no fault of the Receiving Party, (ii)
which at the time of disclosure, is already known to the Receiving Party and the
Receiving Party can prove such prior knowledge, or (iii) which is subsequently
disclosed on a non-confidential basis to the Receiving Party by a third Party
whose receipt and disclosure does not constitute a violation of any
confidentiality obligation to the Disclosing Party. Confidential Information may
include, but will not be limited to, processes, compilations of information,
records, specifications, cost and pricing information, customer lists, catalogs,
booklets, technical advertising and selling data, samples, and the fact of the
Disclosing Party’s intent to manufacture, market, sell or distribute any new
product, and except for information which is public or general industry
knowledge, all information furnished by the Disclosing Party to the Receiving
Party will be considered to be Confidential Information, whether or not
specifically so designated. The Receiving Party will take all reasonable steps
to protect the Confidential Information from unauthorized disclosure, including,
but not limited to, informing its employees in writing of the confidential
nature of the information and binding those employees to maintain the
confidentiality of the information to the same extent as provided herein. The
Receiving Party further agrees not to use any Confidential Information in any
way, directly or indirectly, except as required in the course of the performance
of the terms of this Agreement and approved in writing and in advance by the
Disclosing Party.

2

--------------------------------------------------------------------------------



 

6.

Compliance with Laws.  Each Party will at all times and at its own expense (a)
strictly comply with all applicable laws, rules, regulations and governmental
orders, now or hereafter in effect, relating to its performance of this
Agreement, (b) pay all fees and other charges required by such laws, rules,
regulations and orders, and (c) maintain in full force and effect all licenses,
permits, authorizations, registrations and qualifications from all applicable
governmental departments and agencies to the extent necessary to perform its
obligations hereunder.

7.

Term and Termination.   The term of this Agreement (the “Term”) will commence on
the date first set forth above and continue until the effective date of any
termination of the Distribution Agreement, on which date this Agreement also
will terminate, at which time Distributor immediately will cease using all
Intellectual Property and, at Winalite’s option, return or destroy all
Intellectual Property having tangible form in its possession, custody, or
control. All amounts due or payable from Distributor to Winalite as of the
effective date of any termination of this Agreement will continue to be due and
payable despite such termination. Expiry or termination of this Agreement in
accordance with its terms will not give either party the right to claim any
damages or compensation, indemnity or reimbursement whatsoever from the other by
reason of such expiry or termination (including, but not limited to, any claims
in respect of present or prospective loss of profits or distribution rights, or
any similar loss or for expenditures, investments, commitments or otherwise),
but  such expiry or termination will be without prejudice to any rights or
remedies available to, or any obligations or liabilities accrued to, either
party at the effective date of termination.

8.

Dispute Resolution.   

(a)

Friendly Negotiations.   The parties will attempt in the first instance to
resolve all disputes arising out of or relating to this Agreement (“Disputes”)
through friendly consultations.

(b)

Commencement of Arbitration.   If no mutually acceptable settlement of the
Dispute is made within sixty (60) days from the commencement of the settlement
negotiation or if any Party refuses to engage in any settlement negotiation, any
Party may submit the Dispute for arbitration.  

(c)

Arbitration.   If a Dispute is not resolved by consultations within sixty (60)
days after one Party has served written notice on the other Party for the
commencement of such consultations, then such Dispute will be finally settled
and determined by arbitration in Hong Kong under the Arbitration Rules of the
United Nations Commission on International Trade Law by arbitrators appointed in
accordance with such Rules. The arbitration and appointing authority will be the
Hong Kong International Arbitration Centre (“HKIAC”). The arbitration will be
conducted by a panel of three arbitrators, one chosen by Winalite, one chosen by
Distributor, and the third by agreement of the Parties; failing agreement within
thirty (30) days of commencement of the arbitration proceeding, the HKIAC will
appoint the third arbitrator. The proceedings will be confidential and conducted
in English. The arbitral tribunal will have the authority to grant any equitable
and legal remedies that would be available in any judicial proceeding instituted
to resolve a disputed matter, and its award will be final and binding on the
parties. The arbitral tribunal will determine how the parties will bear the
costs of the arbitration. Notwithstanding the foregoing, each Party will have
the right at any time to immediately seek injunctive relief, an award of
specific performance or any other equitable relief against the other Party in
any court or other tribunal of competent jurisdiction. During the pendency of
any arbitration or other proceeding relating to a Dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Agreement, except with
regard to the matters under dispute.

3

--------------------------------------------------------------------------------



 

9.

Miscellaneous.  

(a)

No Partnership.  This Agreement does not establish either Party as an agent,
partner, joint venturer, employee, servant, or legal representative of the other
for any purpose whatsoever, and neither has the right to bind the other in any
way.

(b)

Further Assurances.   Each Party will execute and/or cause to be delivered to
each other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request for the purpose of carrying
out or evidencing any of the transactions contemplated by this Agreement.

(c)

Fees and Expenses.   Each Party will bear its own fees and expenses incurred in
connection with the negotiation, execution and performance of its obligations
under this Agreement and any other agreements relating hereto.

(d)

Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, registered mail, courier or express
delivery service with receipt confirmed by signature of the addressee, to the
address set forth beneath the name of such Party below (or to such other address
as such Party may specify in a written notice given to the other Parties):

If to Winalite:

The Hong Kong Winalite Group Ltd.

606, 6/F, Ginza Plaza, Mongkok, Kowloon

Hong Kong, S.A.R.

Attn:  President or CEO

Fax:   86-20-22268318

   

With Copies to:

Thelen Reid Brown Raysman & Steiner LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attn: Thomas M. Shoesmith

Fax: +1 415 371 1200

   

If to Distributor:

[Name]

[Address]

Attn:  

Fax:

   

With Copies to:

Thelen Reid Brown Raysman & Steiner LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attn: Thomas M. Shoesmith

Fax: +1 415 371 1200

   

4

--------------------------------------------------------------------------------



 

(e)

Publicity.   No press release, publicity, disclosure or notice to any Person
concerning any of the transactions contemplated by this Agreement will be
issued, given, made or otherwise disseminated by Distributor or any Downline
Distributors at any time without the prior written approval of Winalite.

(f)

Headings, Gender and Usage.   The headings contained in this Agreement are for
convenience of reference only, and will not be deemed to be a part of this
Agreement and will not be referred to in connection with the construction or
interpretation of this Agreement. For purposes of this Agreement: (i) the words
“include” and “including” will be taken to include the words, “without
limitation;” and (ii) whenever the context requires, the singular number will
include the plural, and vice versa; and each of the masculine, feminine and
neuter genders will refer to the others.

(g)

Governing Law and Language.   This Agreement, including all matters of
construction, validity and performance, will in all respects be governed by, and
construed in accordance with, the laws of Hong Kong, S.A.R. (without giving
effect to principles relating to conflict of laws).  This Agreement is written
in English and the English language will govern any interpretation of this
Agreement.

(h)

Successors and Assigns; Parties in Interest.   Except as otherwise expressly
provided herein, the provisions of this Agreement will inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the Parties.

(i)

Assignments, Successors, and No Third-Party Rights.   Distributor may not assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of Winalite. Without the prior written consent
of Distributor, Winalite may only assign its rights or delegate its obligations
under this Agreement to an affiliate controlled by, or under common control
with, Winalite. No Person not a Party to this Agreement or a permitted assignee
has any rights under this Agreement.

(j)

Amendments.   This Agreement may not be amended, modified, altered or
supplemented other than in a writing duly executed and delivered on behalf of
all Parties.

(k)

Interpretation.  Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in connection with the construction or interpretation of this
Agreement.

5

--------------------------------------------------------------------------------



 

(l)

Severability.   In case any provision of the Agreement will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

(m)

Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

(n)

Entire Agreement.   The Agreement and the Distribution Agreement set forth the
entire understanding of the Parties relating to the subject matter hereof and
supersede all prior agreements and understandings, written or oral, among or
between any of the Parties relating to the subject matter hereof and thereof.

(o)

Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
date first above written.

“Winalite”

The Hong Kong Winalite Group, Ltd.




By:    _____________________________




Print name and title:                       
_____________________________                  
_____________________________

_____________________________




Address：    

606, 6/F, Ginza Plaza, Mongkok, Kowloon

Hong Kong, S.A.R.

“Distributor”

______________________________________




By:    _________________________________




Its:    __________________________________




Print name and title:                       

_____________________________

_____________________________

_____________________________




Address:    

______________________________

______________________________

______________________________




7

--------------------------------------------------------------------------------



EXHIBIT A

Definitions

As used in this License Agreement, the following capital terms have the meanings
assigned to them in this Exhibit A:

“Confidential Information”

is defined in Section 5.

“Disputes”

is defined in Section 8(a).

“Distribution Agreement”

is defined in Recital A.

“Distributor”

is defined in the first paragraph of this Agreement.

“Downline Distributor”

is defined in the Distribution Agreement.

“HKIAC”

is defined in Section 8(c).

“Intellectual Property”

is defined in Section 1.

“License Fee”

is defined in Section 2.

“Party” and “Parties”

are defined in the first paragraph of this Agreement.

“Person”

means an individual, a corporation, a partnership, an association, a trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

“Products”

is defined in the Distribution Agreement.

“Term”

is defined in Section 7.

“Territory”

is defined in the Distribution Agreement.

“Winalite Brand”

means the word “Winalite,” including without limitation any trademark, trade
name, or copyright to that word and any representation or design incorporating
that word.

“Winalite”

is defined in the first paragraph of this Agreement.




8

--------------------------------------------------------------------------------



EXHIBIT B

Intellectual Property




 

 






9

--------------------------------------------------------------------------------



EXHIBIT C

License Fee

The License Fee payable by Distributor to Winalite pursuant to this License
Agreement are as follows:

1.

The License Fee will be an amount equal to ten percent (10%) of the monetary
amount of Distributor’s orders for Product placed with Winalite.

2.

The amount of the License Fee will be added to the purchase price for Products
paid by Distributor to Winalite pursuant to the Distribution Agreement, and paid
at the same time and in the same manner as the purchase price for the Products.

3.

The License Fee will be received by Winalite in full, net of any sales or
service tax, VAT or other tax of any kind whatsoever imposed by any governmental
authority. In the event any tax (other than a tax imposed on the turnover,
income or profit of Winalite) should be required by any governmental authority
to be withheld or paid by Distributor with respect to any payments made to
Winalite in respect of the License Fee, Distributor agrees to pay such tax or
withholding, and if such tax or withholding is required to be paid by Winalite,
Distributor agrees to reimburse Winalite therefor.




10

--------------------------------------------------------------------------------